[Cite as Ford v. Unknown, 2011-Ohio-4379.]



                                    Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




MARSHALL FORD

       Plaintiff

       v.

UNKNOWN

       Defendant

        Case No. 2011-05238-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL

        {¶1}    On April 11, 2011, this court issued an entry ordering plaintiff entity to
obtain counsel to proceed with this claim, to file a notice of appearance, and an
amended complaint naming an appropriate defendant with this court. Plaintiff entity has
failed to comply with the court order.       Therefore, this claim is DISMISSED without
prejudice pursuant to Civ.R. 41. The court shall absorb the costs of this case.




                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Marshall Ford
c/o Eric Walker
6200 Mayfield Road
Case No. 2011-05238-AD          -2-   ENTRY




Case No. 2011-05238-AD          -2-   ENTRY



Mayfield Hts., Ohio 44124

DRB/laa
Filed May 26, 2011
Sent to S.C. reporter 8/26/11